Title: To Thomas Jefferson from George Jefferson, 14 May 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond May 14th. 1798
          
          Your favor of the 6th. came duly to hand. I have in conformity to your direction disposed of your Tobacco at $:13. payable the 1st. of Octr. & the 12th. of Novr., to a Mr. Hooper. I offered it to every person who I thought was acquainted with it’s superior quality, except to Mr. Brown—to whom Mr. Randolph (who is now in Town) offered it with his own. Mr. B. having refused positively to give the price, Mr. R. had a thought (for his own) of accepting an offer he made him of 11$: certain & the rise—but upon reflection he concluded to let it go with yours, as from your letter he feared you apprehended a fall—which had much weight with me, as he informed me that you had been very sanguine in your expectations respecting it.
          I am sorry to inform you Mr: R. tells me that so far from there being 5 or 6000 at Monticello, there will not be saved more than 1 Hhd: which I included in the sale with the rest—this he says is owing to it’s having been neglected: the snow having driven in upon it, so as to rot at least two thirds.
          The Mattrass you mention Mr. Lewis call’d with, about ten days after he came to Town—which was the first intimation I had of his arrival—indeed I did not even then know who he was, as he went away without making himself known—but as I supposed it was him, I made  enquiry & called on him. he appeared to be very indifferent about engaging in business. he said nothing about the Couch, & it was not until after the receipt of your letter that I found it had been left at Mr. Brydie’s by the Captain, who did not know to whom it belonged. it shall be forwarded by the first opportunity.
          I enclose you one of the bills of lading for the May wheat; I have had it for some time & have kept it in expectation of soon getting the other—wishing to send them together. but as you talk of soon leaving Philada. & must be anxious to write concerning it before you come away, I send the one—but hope still it will be in my power to send the other in time—perhaps in a post or two. Mr. R. desired me to inform you that he left Mrs. R. & the children well the 6th. he is gone to Varina, & had not time to write to you:
          I am most sincerely Dear Sir Your Very Hbl: servt.
          
            Geo: Jefferson
          
          
            
              
                The price I gave for the wheat is so enormous, & especially appears so now—that altho’ it is of but little consequence I am  almost ashamed to tell you—the Man however said as the quantity was so small, as thewheat was of a very superior quality, & as hehad 16 miles to bring it, he could not take for 6 Bushels less than 10/.
                }
                £3— —
              
              
                
              
              
                
              
              
                
              
              
                The Cooper was as extravagant in hischarge for the barrels—but was at considerable troubleea: 7/6.
                }
                —15—
              
              
                
              
              
                Of the freight to Norfolk we are not advised
                }
                ————
              
            
          
        